Title: From George Washington to Henry Knox, 17 September 1782
From: Washington, George
To: Knox, Henry


                  
                     
                     Head Quarters Dear Sir
                     17th Septr 1782
                  
                  I have received your favors of the 16th Inst.  Things being circumstanced as they are, I consent to the work upon the Magazine being stopped, and the Workmen employed upon the Barracks in the Garrison.  I shall inform the Secretary at War, who seemed to have the completion of the Magazine much at heart, of the reasons which have hindered us from proceeding.
                  I shall approve your nomination of Commissaries &c. of Military stores in the orders of the day.  I am with great esteem Dear Sir Your most Obedt Servt
                  
                     Go: Washington
                  
               